Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Lee on 12/4/20.
The application has been amended as follows:
Claim 1 has been amended as annotated below:
(Currently Amended) A razor cartridge comprising: at least one razor blade having a cutting edge; a blade housing configured to accommodate the at least one razor blade in a longitudinal direction, which is perpendicular to a shaving direction, the blade housing having an upper surface and a lower surface opposite and parallel to the upper surface, and two side ends which connect the upper surface to the lower surface; and a pair of fixing clips configured to secure both ends of the at least one razor blade to be seated in the blade housing, wherein: the blade housing includes a pair of side slits which are disposed at a forward position with respect to the at least one razor blade and each of the pair of side slits is configured to be open at a corresponding one of the side ends of the blade housing; each of the pair of side slits is open from [[an]]the upper surface of the blade housing to [[an]]the lower surface of the blade housing; and each of the pair of fixing clips includes a first leg portion and a second leg portion, wherein for each of the fixing clips, the corresponding first 

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 14-17 were previously withdrawn as being subject to a restriction requirement.  These claims depend from a now allowed Claim and are rejoined and also allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is USPGPUB 20160158948, Eagleton.  Eagleton teaches various aspects of a razor assembly having the features as set forth in the claims and noted in the previous Office action mailed 09/25/20.  However, in view of the most recent amendments, including the Examiner’s amendment discussed above, none of the references, alone or in combination, disclose that the slit goes from the front the razor all the way through to the back of the razor, and are also designed to receive clips, as claimed. Furthermore, none of the additional cited prior art of record has these features alone or in combination with the remaining features of the present invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
12/16/2020